         Case 2:19-mj-05102-DUTY Document 2 Filed 12/03/19 Page 1 of 1 Page ID #:2


                                                                                                   ~1LEQ


                                                                                            ~ ~!1~DE~ -3 AMIi- ~~`
                                                                                                                            ~ ,R~~
                                         UNITED STATES DISTRICT COURT                         ~ ~. ~ .J'`
                                                                                             '`                  `~' r ':~ - (
                                                                                                                             g~' *
                                                                                                                                .~~+
                                                                                                     ~   ^   (     J•        C/

                                       CENTRAL DISTRICT OF CALIFORNIA                                                   _~ _._—

                                                                  CASE NUMBER:
UNITED STATES OF AMERICA
                                                   PLAINTIFF              `'. `4- ~ ~- ~ 3
                 V.

  ~a~i ~l- Saa~~                                                          REPORT COMMENCING CRIMINAL
                                                                                          ACTION
 USMS#                                           DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT                       1

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• Date and time of arrest:        ~~ ~~ ~ 4          ~,~ ~ d ~                   (~AM ❑ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:     ❑Yes         ~~

3. Defendant is in U.S. Marshals Service lock-up (in this court building):         ❑Yes       ~01

4. Charges under which defendant has been booked:
    l~ U-SC3~~ —('c~ns~Yuty
   5      l~S    3U ~                              1    ~~              Cam-        `n                   ion   Gr.~~ l4idt, a+~
                                                                                                                  I~be-w~.
5. Offense charged is a:        Felony     ❑Minor Offense               ❑Petty Offense        ❑Other Misdemeanor

6. Interpreter Required:     ~10       ❑Yes        Language:

7• Year of Birth:       ~o
8. Defendant has retained counsel:        ~ No
         es     Name: ~'~o~,~f~q ~„~     ~~p,,u ~f                        Phone Number: ~ ~ ~`~,~~
                                                                                                '  ~~~j


9• Name of Pretrial Services Officer notified:     V ~ v ~ O~ ,n

10. Remarks (if any):


11. Name: ~ c'a n ~dvL         ~.'ef J'j~v~ q /~             (please print)

12. Office Phone Number: ~v ~ - (o ~~o - (o ~cJ c~                            13• Agenry:    ~/~

14. Signature:„a~~-"~'`                                                       15. Date:     l a ~ ~ '~


CR-64(OS/18)                              REPORT COMMENCING CRIMINAL ACTION
